Petition for Writ of Mandamus Denied and Opinion filed March 27, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 27, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00297-CV
____________
 
IN RE CATHY RODRIGUEZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 14, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In the petition, relator
seeks to have this Court compel the Hon. Doug Warne, presiding judge of the
311th District Court of Harris County, to set aside the orders holding relator in contempt for failure to pay child support.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed March 27, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.